DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in response to the reply filed September 08, 2022.
Claims 1-3, 5, 7-9, and 12-18 have been amended.
Claims 4 have been cancelled.
Claims 1-3 and 5-20 are currently pending and have been examined.
Response to Arguments
The previous rejection under 35 USC 112 has been maintained in response to the submitted amendments. Examiner notes the no new antecedent basis has been added and the cited antecedent basis has not been amended. No further arguments have been submitted regarding this rejection.
Applicant’s arguments filed September 08, 2022 have been fully considered but they are not persuasive.

Regarding the previous rejection under 35 USC 101, Applicant presented the following arguments:
The current claims are directed to solving technical problems in the field of delivery logistics within a distribution network. The claims relate directly to improvements in the technical field of delivery logistics, and thus are patent eligible.
Examiner respectfully disagrees. The identified improvements argued by Applicant are really, at best, improvements to the performance of the abstract idea itself (e.g. improvements made in the underlying business method) and not in the operations of any additional elements or technology. For example, in Trading Tech, the court determined that the claim simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology. Trading Technologies Int’l v. IBG LLC, 921 F.3d 1084, 1093-94 (Fed. Cir. 2019).

Regarding the previous rejection under 35 U.S.C. 102 and 35 U.S.C. 103, Applicant’s arguments have been considered but are moot in view the new grounds of rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the delivery event information" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-3, and 5-11 depend upon claim 1 and therefore inherit the above rejection of claim 1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 and 5-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Alice/Mayo Framework Step 1:
Claims 1-3 and 5-11 recite a combination of devices and therefore recite a machine.
Claims 12-20 recite a series of steps and therefore recite a process.
Alice/Mayo Framework Step 2A – Prong 1:
Claims 1 and 12, as a whole, are directed to the abstract idea of confirming a delivery by verifying received delivery location information, which is a method of organizing human activity. The claims recite a method of organizing human activity because the identified idea is a commercial or legal interactions (including business relations) by reciting the relationship between a delivery carrier and a recipient. See MPEP 2106.04(a)(2)(II)(B). The claims recite a method of organizing human activity because the identified idea is managing personal behavior or relationships or interactions between people (including following rules or instructions) by reciting rules and instructions for verifying a delivery using location information. See MPEP 2106.04(a)(2)(II)(C). The method of organizing human activity of “confirming a delivery by verifying received delivery location information,” is recited by claiming the following limitations: receiving a request for geo-verification, receiving item information, receiving delivery point information, determining a delivery point is verified, determining geo-verification using delivery point and delivery event information, and sending a notification. The mere nominal recitation of a user interface, a delivery database, a location database, a server, and a processor does not take the claim of the method of organizing human activity grouping. Thus, the claim recites an abstract idea.
With regards to Claims 3, 5, 8-9, 13-15 and 17-18, the claims further recite the above-identified judicial exception (the abstract idea) by reciting the following limitations: determining an item delivery is geo-verified, determining a delivery point is geo-verified based on a confidence score, determining a confidence score, and generating a modified geofence.
Alice/Mayo Framework Step 2A – Prong 2:
Claims 1 and 12 recite the additional elements: a user interface, a delivery database, a location database, a server, and a processor. These user interface, delivery database, location database, server, and processor limitations are no more than mere instructions to apply the exception using a generic computer component. The querying a database step is recited at a high level of generality (i.e., as a general means of gathering delivery point data for use in the geo-verification step), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. Taken individually these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Considering the limitations containing the judicial exception as well as the additional elements in the claim besides the judicial exception does not amount to a practical application of the abstract idea. The claim as a whole does not improve the functioning of a computer or improve other technology or improve a technical field. The claim as a whole is not implemented with a particular machine. The claim as a whole does not effect a transformation of a particular article to a different state. The claim as a whole is not applied in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. The claim as a whole merely describes how to generally “apply” the concept of gathering evidence of a delivery in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing delivery confirmation process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. The claim is directed to the abstract idea.
Alice/Mayo Framework Step 2B:
Claims 1 and 12 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims recite a generic computer performing generic computer function by reciting a user interface, a delivery database, a location database, a server, and a processor. See Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1341 (describing a “processor” as a generic computer component); Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016) (claims reciting an “interface,” “network,” and a “database” are nevertheless directed to an abstract idea); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1347–48 (discussing the same with respect to “data” and “memory”). The claims recite generic computer functions by reciting receiving information (See MPEP 2106.05(d)(II) receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec; TLI Communications LLC; OIP Techs.; buySAFE, Inc.), processing information (See MPEP 2106.05(d)(II) performing repetitive calculations, Flook; Bancorp Services), retrieving information (See MPEP 2106.05(d)(II) storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc.; OIP Technologies). The specification demonstrates the well-understood, routine, conventional nature of the following additional elements because they are described in a manner that indicates the elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. 112(a): a user interface (Specification [0039], [0065]-[0066]), a delivery database (Specification [0040]), a location database (Specification [0042]), a server (Specification [0033]), and a processor (Specification [0033]). See MPEP 2106.05(d)(I)(2). The claims add the words “apply it” or words equivalent to “apply the abstract idea” such as instructions to implement the abstract idea on a computer by a delivery database, a location database, a server, and a processor. See MPEP 2106.05(f). The claims recite instructions to implement the abstract idea on a computer by providing a user interface, and responding to a user interface using the computer's ordinary ability to display and process data inputs. (See MPEP 2106.05(f) accessing information through a mobile interface Intellectual Ventures v. Erie Indem. Co.; Generating a second menu from a first menu and sending the second menu to another location as performed by generic computer components, Apple, Inc. v. Ameranth, Inc.) The claims recite insignificant extrasolution activity (i.e. mere data gathering, selecting a particular data source or type of data to be manipulated, or an insignificant application) by querying a database. See MPEP 2106.05(d)(II), 2106.05(g). The claims limit the field of use by reciting delivery confirmations. See MPEP 2106.05(h). Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. See MPEP 2106.05(a). Their collective functions merely provide conventional computer implementation. See MPEP 2106.05(b). Therefore, the claims do not include additional elements that are sufficient to amount to significantly more than the recited judicial exception.
With regards to Claims 2, 6-7, and 16, the additional elements do not amount to significantly more than the judicial exception. Regarding claims 6-7 and 16, the specification demonstrates the well-understood, routine, conventional nature of the following additional elements because they are described in a manner that indicates the elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. 112(a): a geo-verification database (Specification [0042]), a geofence database (Specification [0048]), and querying a geofence database (See MPEP 2106.05(d)(II) storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc.; OIP Technologies). See MPEP 2106.05(d)(I)(2). Claims 2 and 6 add the words “apply it” or words equivalent to “apply the abstract idea” such as instructions to implement the abstract idea on a computer by reciting a geo-verification database and a geofence database. See MPEP 2106.05(f). Claims 7 and 16 recite insignificant extrasolution activity (i.e. mere data gathering, selecting a particular data source or type of data to be manipulated, or an insignificant application) by querying a geofence database. See MPEP 2106.05(g). Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. See MPEP 2106.05(a). Their collective functions merely provide conventional computer implementation. See MPEP 2106.05(b). Therefore, the claims do not include additional elements that are sufficient to amount to significantly more than the recited judicial exception.
Remaining Claims:
With regards to Claims 10-11 and 19-20, these claims merely add a degree of particularity to the limitations discussed above rather than adding additional elements capable of transforming the nature of the claimed subject matter. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Therefore, the claims as a whole do not amount to significantly more than the abstract idea itself.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3, 5-9, 11-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhatia et al. (U.S. 9,699,606 B1), hereinafter Bhatia, in view of Tussy (U.S. P.G. Pub. 2014/0351163 A1), hereinafter Tussy.

Claim 1. 
Bhatia discloses a system for delivering items, the system comprising: 
a user interface configured to receive, from an item shipper, a request for a geo-verification for delivery of an item (Bhatia (Col. 6 Lines 46-57) client application includes a user interface and can provide current location information; (Col. 13 Lines 7-17) client application may provide the determined current location to the delivery confirmation; (Col. 15 Line 62-Col. Line 13) client device may determine its location using a database of known locations of network access points and transceivers);
a delivery database comprising item information and scan information, the item information comprising delivery point information and the delivery event information comprising a location of the item at the time of a delivery of the item (Bhatia (Col. 3 Lines 43-46) data store contains device, records, shipment records, and delivery agent data; (Col. 4 Lines 45-54) shipment record includes destination information, recipient, geofence threshold, and confirmation token; (Col. 12 Lines 32-36) receive a delivery notification; (Col. 12 Lines 53-60) delivery notification includes an identifier of a shipment record, a time of delivery and a current location at the time of delivery); 
a server in communication with the user interface and the delivery database (Bhatia (Col. 3 Lines 8-37) networked server), the server configured to: 
receive, from the user interface, item information for the item to be delivered (Bhatia (Col. 4 Lines 45-54) shipment record includes destination information, recipient, geofence threshold, and confirmation token; (Col. 7 Lines 9-40) create shipment record from common carrier package scheduling or online order and notify delivery confirmation application); 
query, via a processor, the delivery database to identify an intended delivery point based on the received item information (Bhatia (Col. 4 Lines 45-54) shipment record includes destination information, recipient, geofence threshold, and confirmation token; (Col. 4 Line 55-Col. 5 Line 5), (Col. 7 Lines 33-46) destination represents location where the shipment will be delivered; (Col. 3 Lines 8-37) server); 
query, a location database using, the identified delivery point (Bhatia (Col. 5 Lines 18-40), (Col. 7 Lines 41-46), (Col. 13 Lines 34-46) geofence threshold); 
determining, based on querying the location database, whether the identified delivery point is a verified delivery point (Bhatia (Col. 8 Lines 8-27) assign non-default geo-fence thresholds, such as percentage of geofence overlap, based on criteria such as monetary amount, type of item, type of delivery location, delivery agent history, or customer history);
determine, based on the determination that the delivery point is a verified delivery point and on the delivery event information, that the item delivery is geo-verified (Bhatia (Col. 7 Line 47 – Col. 8 Line 7), (Col. 9 Lines 16-30) confirm delivery based on geo-fence thresholds; (Col. 9 Lines 31-43) determine if delivery agent and recipient are both within the geofenced area; (Col. 9 Lines 31-43), (Col. 12 Line 61-Col. 13 Line 17) determine location of both delivery agent and recipient; (Col. 13 Line 63- Col. 14 Line 13) determine whether distance is within the geofence threshold; (Col. 14 Lines 14-40) determine amount of overlap between geofenced areas); and
Regarding the following limitation:
send, to the item shipper, a notification that the item delivery is geo-verified.
Bhatia discloses using GPS location in geofence thresholds of a destination to provide a delivery notification to the courier and the recipient (Bhatia (Col. 12 Lines 32-36) receive a delivery notification; (Col. 12 Lines 53-60) delivery notification includes an identifier of a shipment record, a time of delivery and a current location at the time of delivery). However, Bhatia does not send, to the item shipper, a notification that the item delivery is geo-verified, but Tussy does (Tussy [0056] use GPS to verify delivery; [0072] send customer information that the gift was delivered to the intended location).
One of ordinary skill in the art would have recognized that applying the known technique of notifying a shipper that the item has been delivered based on verified location information of Tussy to the delivery notifications of Bhatia would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Tussy to the teaching of Bhatia would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such an additional notification containing location information sent to a shipper. Further, applying a shipper notification to Bhatia, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient information provided to a shipper to see whether or not their gift arrived and whether a recipient was enamored with having received the gifts, as explained in Tussy (Tussy [0008]).

Claim 2. 
Bhatia in view of Tussy teaches all the elements of claim 1, as shown above. Additionally, Bhatia discloses: 
wherein the location database, comprises a plurality of delivery points that have been determined to be verified delivery points based on the plurality of delivery points having geodetic coordinates whose accuracy confidence meets a confidence threshold (Bhatia (Col. 8 Lines 8-27) assign non-default geo-fence thresholds, such as percentage of geofence overlap, based on criteria such as monetary amount, type of item, type of delivery location, delivery agent history, or customer history; (Col. 13 Line 63- Col. 14 Line 13) determine whether distance is within the geofence threshold; (Col. 14 Lines 14-40) determine amount of overlap between geofenced areas; (Col. 15 Line 62-Col. Line 13) client device may determine its location using a database of known locations of network access points and transceivers).

Claim 3. 
Bhatia in view of Tussy teaches all the elements of claim 2, as shown above. Additionally, Bhatia discloses: 
determine that the item delivery is geo-verified by determining that the delivery event information indicates that the location of the item at a time of the delivery item was within a geo-fence of the identified delivery point (Bhatia (Col. 7 Line 47 – Col. 8 Line 7), (Col. 9 Lines 16-30) confirm delivery based on geo-fence thresholds; (Col. 9 Lines 31-43) determine if delivery agent and recipient are both within the geofenced area; (Col. 13 Line 63- Col. 14 Line 13) determine whether distance is within the geofence threshold; (Col. 14 Lines 14-40) determine amount of overlap between geofenced areas; (Col. 9 Lines 16-30) in response to receiving a delivery notification from the delivery agent determine the location of the delivery agent; (Col. 9 Lines 31-43), (Col. 12 Line 61-Col. 13 Line 17) determine location of both delivery agent and recipient; (Col. 12 Lines 32-36) receive a delivery notification; (Col. 12 Lines 53-60) delivery notification includes an identifier of a shipment record, a time of delivery and a current location at the time of delivery; (Col. 15 Line 62-Col. Line 13) client device may determine its location using a database of known locations of network access points and transceivers).

Claim 5. 
Bhatia in view of Tussy teaches all the elements of claim 2, as shown above. Additionally, Bhatia discloses: 
determine the accuracy confidence score based on historical delivery information for the identified delivery point (Bhatia (Col. 8 Lines 8-27) assign non-default geo-fence thresholds, such as percentage of geofence overlap, based on criteria such as monetary amount, type of item, type of delivery location, delivery agent history, or customer history).

Claim 6. 
Bhatia in view of Tussy teaches all the elements of claim 1, as shown above. Additionally, Bhatia discloses: 
a geo-fence database, the geo-fence database comprising geo-fence information for a plurality of delivery points (Bhatia (Col. 5 Lines 18-40), (Col. 7 Lines 41-46), (Col. 13 Lines 34-46) geofence threshold; (Col. 8 Lines 8-27) assign non-default geo-fence thresholds; (Col. 3 Lines 43-46) data store contains shipment records; (Col. 4 Lines 45-54) shipment record includes destination information and geofence threshold).

Claim 7. 
Bhatia in view of Tussy teaches all the elements of claim 6, as shown above. Additionally, Bhatia discloses: 
query the geo-fence database, based on the received item information and the identified delivery point, to generate a modified geo-fence around the identified delivery point for the item based on one or more delivery factors (Bhatia (Col. 13 Lines 34-46) determine geofenced area to be used; (Col. 5 Lines 18-40), (Col. 7 Lines 41-46), geofence threshold; (Col. 8 Lines 8-27) assign non-default geo-fence thresholds; (Col. 3 Lines 43-46) data store contains shipment records; (Col. 4 Lines 45-54) shipment record includes destination information and geofence threshold).

Claim 8. 
Bhatia in view of Tussy teaches all the elements of claim 7, as shown above. Additionally, Bhatia discloses: 
determine that the item delivery is geo-verified by determining that the delivery event information indicates that the location of the item at the time of the delivery of the item is within the modified geo-fence around the identified delivery point (Bhatia (Col. 7 Line 47 – Col. 8 Line 7), (Col. 9 Lines 16-30) confirm delivery based on geo-fence thresholds; (Col. 9 Lines 31-43) determine if delivery agent and recipient are both within the geofenced area; (Col. 13 Line 63- Col. 14 Line 13) determine whether distance is within the geofence threshold; (Col. 14 Lines 14-40) determine amount of overlap between geofenced areas).

Claim 9. 
Bhatia in view of Tussy teaches all the elements of claim 7, as shown above. Additionally, Bhatia discloses: 
wherein the on one or more delivery factors comprise route identifying information (Bhatia (Col. 8 Lines 8-27) assign non-default geo-fence thresholds based on criteria such as monetary amount, type of item, type of delivery location, delivery agent history, or customer history).

Claim 11. 
Bhatia in view of Tussy teaches all the elements of claim 1, as shown above. Additionally, Bhatia discloses: 
wherein the delivery event information comprises an assumed delivery event and a location associated with the assumed delivery event (Bhatia (Col. 9 Lines 16-30) in response to receiving a delivery notification from the delivery agent determine the location of the delivery agent; (Col. 9 Lines 31-43), (Col. 12 Line 61-Col. 13 Line 17) determine location of both delivery agent and recipient; (Col. 12 Lines 32-36) receive a delivery notification; (Col. 12 Lines 53-60) delivery notification includes an identifier of a shipment record, a time of delivery and a current location at the time of delivery).

Claim 12. 
Bhatia in view of Tussy teaches all the elements of claim 12 as shown above in claim 1.

Claim 13. 
Bhatia in view of Tussy teaches all the elements of claim 13 as shown above in claim 3.

Claim 14. 
Bhatia in view of Tussy teaches all the elements of claim 14 as shown above in claim 2.

Claim 15. 
Bhatia in view of Tussy teaches all the elements of claim 15 as shown above in claim 5.

Claim 16. 
Bhatia in view of Tussy teaches all the elements of claim 16 as shown above in claim 7.

Claim 17. 
Bhatia in view of Tussy teaches all the elements of claim 17 as shown above in claim 8.

Claim 18. 
Bhatia in view of Tussy teaches all the elements of claim 18 as shown above in claim 9.

Claim 20. 
Bhatia in view of Tussy teaches all the elements of claim 20 as shown above in claim 11.

Claim 10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhatia in view of Tussy further in view of Horton et al. (U.S. P.G. Pub. 2006/0145837 A1), hereinafter Horton.

Claim 10. 
Bhatia in view of Tussy teaches all the elements of claim 1, as shown above. However, Bhatia does not disclose the following limitation, but Horton does: 
wherein the delivery event information comprises scan information indicative of a scan of the physical item and the location of a mobile delivery device at the time of the scan of the physical item (Horton [0040], [0042] capture geographic location at the time of the destination scan).
One of ordinary skill in the art would have recognized that applying the known technique of using a scan of a physical item to indicate an actual delivery event of Horton to the delivery notification of Bhatia would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Horton to the teaching of Bhatia would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such a destination scan of an item to trigger the delivery agent device to capture location information. Further, applying using an item scan to trigger capturing location information to Bhatia, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more inclusive and reliable determinations of when to capture the location information for a delivery event because although the system may need location information in the absence of a destination scan the system will always need to capture location information in response to a destination scan.

Claim 19. 
Bhatia in view of Tussy and Horton teaches all the elements of claim 19 as shown above in claim 10.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT M TUNGATE whose telephone number is (571)431-0763. The examiner can normally be reached Monday - Friday, 9:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT M TUNGATE/Primary Examiner, Art Unit 3628